                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


OMAR RASHAD POUNCY,

      Petitioner,                                   Case No. 13-cv-14695
                                                    Hon. Matthew F. Leitman
v.

CARMEN D. PALMER,

     Respondent.
_________________________________/

        ORDER DENYING AS MOOT (1) PETITIONER’S MOTION
        FOR ACCESS TO COUNSEL BY TELEPHONE (ECF #205)
               AND (2) PETITIONER’S MOTION FOR
             IMMEDIATE CONSIDERATION (ECF #204)

      On November 29, 2015, Petitioner Omar Rashad Pouncy filed two motions:

(1) a motion for access to his counsel by telephone and permission to conduct

attorney-client conference calls and (2) a request for immediate consideration of his

access motion. (See ECF ## 204, 205.) The Court held an on-the-record telephonic

status conference with counsel for all parties on December 17, 2018, in order to

resolve Pouncy’s access issues. (See ECF #208.) During that call, the parties agreed

that Pouncy would be allowed to participate in conference calls with his counsel.

Since that time, the Attorney General has confirmed that Pouncy may participate in

conference calls with his counsel of record. Accordingly, based on the parties’

agreement that Pouncy may participate in conference calls with his counsel of

                                         1
record, the Court DENIES without prejudice Pouncy’s currently-pending motions

(ECF ## 204 and 205) as moot.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: January 3, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 3, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
 

 




                                       2
